Exhibit 10.2

DIRECTOR NOMINATING AGREEMENT

THIS DIRECTOR NOMINATING AGREEMENT (this “Agreement”) is made and entered into
as of September 22, 2014, by and among Civitas Solutions, Inc., a Delaware
corporation (the “Company”), and NMH Investment, LLC, a Delaware limited
liability company (“NMH Investment”).

WHEREAS, the Company wishes to grant certain director nomination rights with
respect to the shares of Common Stock of the Company currently held by NMH
Investment, as provided further herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto, each intending to be legally bound, agree
as follows:

1. Board Nomination Rights.

(a) From and after the date of the consummation of the initial public offering
of the common stock of the Company (the “Initial Public Offering”) and until the
provisions of this Section 1 cease to be effective and subject to the terms and
conditions of this Agreement, the NMH Investment Majority Holders shall have the
right to nominate persons for election to the Board (each a “Nominee”) as
follows:

(i) eight (8) of nine (9) of the directors shall be nominated by the NMH
Investment Majority Holders so long as NMH Investment, Vestar and Vestar’s
Affiliates continue to hold Voting Securities representing at least 40% of the
total voting power of all the then outstanding Voting Securities, voting as a
single class;

(ii) seven (7) of nine (9) of the directors shall be nominated by the NMH
Investment Majority Holders so long as NMH Investment, Vestar and Vestar’s
Affiliates continue to hold Voting Securities representing at least 35% of the
total voting power of all the then outstanding Voting Securities, voting as a
single class;

(iii) six (6) of nine (9) of the directors shall be nominated by the NMH
Investment Majority Holders so long as NMH Investment, Vestar and Vestar’s
Affiliates continue to hold Voting Securities representing at least 30% of the
total voting power of all the then outstanding Voting Securities, voting as a
single class;

(iv) five (5) of nine (9) of the directors shall be nominated by the NMH
Investment Majority Holders so long as NMH Investment, Vestar and Vestar’s
Affiliates continue to hold Voting Securities representing at least 25% of the
total voting power of all the then outstanding Voting Securities, voting as a
single class;

(v) four (4) of nine (9) of the directors shall be nominated by the NMH
Investment Majority Holders so long as NMH Investment, Vestar and Vestar’s
Affiliates continue to hold Voting Securities representing at least 20% of the
total voting power of all the then outstanding Voting Securities, voting as a
single class;



--------------------------------------------------------------------------------

(vi) three (3) of nine (9) of the directors shall be nominated by the NMH
Investment Majority Holders so long as NMH Investment, Vestar and Vestar’s
Affiliates continue to hold Voting Securities representing at least 15% of the
total voting power of all the then outstanding Voting Securities, voting as a
single class;

(vii) two (2) of nine (9) of the directors shall be nominated by the NMH
Investment Majority Holders so long as NMH Investment, Vestar and Vestar’s
Affiliates continue to hold Voting Securities representing at least 10% of the
total voting power of all the then outstanding Voting Securities, voting as a
single class; and

(viii) one (1) director shall be nominated by the NMH Investment Majority
Holders so long as NMH Investment, Vestar and Vestar’s Affiliates continue to
hold Voting Securities representing at least 5% of the total voting power of all
the then outstanding Voting Securities, voting as a single class.

(b) The authorized number of directors on the Board shall initially be nine (9).
For as long as the NMH Investment Majority Holders shall have any nomination
rights under this Section 1, the Company shall not take any action to increase
or reduce the size of the Board from nine (9) without the written consent of the
NMH Investment Majority Holders. If the size of the Board is increased or
reduced, then the number of directors the NMH Investment Majority Holders have
the right to nominate at each level of ownership set forth in Section 1(a) shall
increase or decrease ratably, so that it is equal to the product of (i) a ratio,
which is calculated by dividing the number of directors to be nominated by the
NMH Investment Majority Holders specified in the applicable sub-paragraph of
Section 1(a) by the total number of directors then serving on the Board,
multiplied by (ii) the total number of directors then serving on the Board,
rounded up to the next whole number in all cases.

(c) After the NMH Investment Majority Holders cease to have any nominations
rights under this Section 1, the Board shall determine the size (i.e., number of
Board seats) of the Board in accordance with the Company’s organizational
documents.

(d) The representatives designated hereunder by the NMH Investment Majority
Holders shall be nominated to serve as a Class I, Class II or Class III director
(as defined in the Company’s Certificate of Incorporation), as the case may be.
The initial term of each Class I, Class II and Class III director shall expire
as set forth in the Company’s Certificate of Incorporation. Any director
nominated by the NMH Investment Majority Holders hereunder to fill a vacancy on
the Board shall be designated as the same class of director as the director
whose termination of services as a director created such vacancy.

(e) The Company shall pay the reasonable out-of-pocket expenses incurred by each
director in connection with attending the meetings of the Board and any
committee thereof.

(f) At every meeting of the Board, or a committee thereof, for which directors
are nominated to stand for election by stockholders of the Company, the NMH
Investment Majority Holders will have the right to select those persons to be
nominated for election to the Board for each Retiring Director that was a prior
Nominee of the NMH Investment Majority Holders in accordance with this
Section 1.

 

2



--------------------------------------------------------------------------------

(g) If a vacancy occurs because of the death, disability, disqualification,
resignation or removal of a Nominee, the NMH Investment Majority Holders shall
be entitled to nominate such person’s successors in accordance with this
Agreement and the Board, subject to a determination of the Board in good faith,
after consultation with outside legal counsel that such action would not
constitute a breach of its fiduciary duties or applicable law, shall fill the
vacancy with such successor Nominee.

(h) If a Nominee is not nominated or elected to the Board because of the
Nominee’s death, disability, disqualification, withdrawal as a nominee or for
other reason is unavailable or unable to serve on the Board, the NMH Investment
Majority Holders shall be entitled to nominate promptly another Nominee and the
director position for which such Nominee was nominated shall not be filled
pending such nomination.

(i) Notwithstanding anything to the contrary contained herein, at such time as
NMH Investment, Vestar and Vestar’s Affiliates hold Voting Securities
representing less than 5% of the total voting power of all the then outstanding
Voting Securities, voting as a single class, the rights of NMH Investment under
this Section 1 shall terminate automatically and cease to have any further force
and effect.

2. Company Obligations.

(a) The Company agrees to use its commercially reasonable efforts to assure that
(i) each Nominee is included in the Board’s slate of nominees for each election
of directors and (ii) each Nominee is included in the proxy statement prepared
by management of the Company in connection with soliciting proxies for every
meeting of the stockholders of the Company called with respect to the election
of members of the Board, and at every adjournment or postponement thereof, and
on every action or approval by written consent of the stockholders of the
Company or the Board with respect to the election of members of the Board.

(b) Notwithstanding anything herein to the contrary, the Company shall not be
obligated to cause to be nominated for election to the Board or recommend to the
stockholders the election of any Nominee (i) who fails to submit to the Company
on a timely basis such questionnaires as the Company may reasonably require of
its directors generally and such other information as the Company may reasonably
request in connection with the preparation of its filings under the Securities
Laws or (ii) if the Board or the Nominating Committee determines in good faith,
after consultation with outside legal counsel, that such action would constitute
a breach of its fiduciary duties, applicable law or the New York Stock Exchange
listing requirements or violate the Company’s Certificate of Incorporation;
provided, however, that upon the occurrence of either (i) or (ii) above, the
Company shall promptly notify the NMH Investment Majority Holders of the
occurrence of such event and permit the NMH Investment Majority Holders to
provide an alternate Nominee sufficiently in advance of any Board action,
meeting of the stockholders called or written action of stockholders with
respect to such election of Nominees and the Company shall use commercially
reasonable efforts to perform its obligations under Section 2(a) with respect to
such alternate Nominee (provided that if the Company provides at least 45 days
advance notice of the occurrence of any such event such alternative Nominee must
be designated by the NMH Investment Majority Holders not less than 30 days in
advance of any Board action, notice of meeting of the stockholders or written
action

 

3



--------------------------------------------------------------------------------

of stockholders with respect to such election of Nominees). The Company shall
use commercially reasonable efforts to perform its obligations under
Section 2(a) with respect to such alternate Nominee, provided that in no event
shall the Company be obligated to postpone, reschedule or delay any scheduled
meeting of the stockholders with respect to such election of Nominees.

(c) At any time a vacancy occurs because of the death, disability, resignation
or removal of a Nominee, then the Board, or any committee thereof, shall not
fill such vacancy until the earliest to occur of (i) the NMH Investment Majority
Holders have nominated a successor Nominee and the Board has filled the vacancy
and appointed such successor Nominee, (ii) the NMH Investment Majority Holders
fail to nominate a successor Nominee within 60 Business Days after receiving
notification of the vacancy from the Company, and (iii) the NMH Investment
Majority Holders have specifically waived their rights under this Section 2(c).

3. Definitions.

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by or is under common control with such
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), as applied
to any Person, means the possession, directly or indirectly, of the power to
vote a majority of the securities having voting power for the election of
directors (or other Persons acting in similar capacities) of such Person or
otherwise to direct or cause the direction of the management and policies of
such Person through the ownership of voting securities, by contract or otherwise
(other than the Company or any of its subsidiaries).

“Board” means the board of directors of the Company.

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

“Certificate of Incorporation” means the Company’s Certificate of Incorporation
as the same may be amended from time to time.

“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company.

“NMH Investment” has the meaning given such term in the preamble.

“NMH Investors” means each of NMH Investment, Vestar and any Affiliate of Vestar
that acquires Voting Securities after the date hereof.

“NMH Investment Majority Holders” means the NMH Investors holding a majority in
voting power of all of the Voting Securities held by NMH Investors collectively.

“Nominating Committee” means the Nominating and Corporate Governance Committee
of the Board.

 

4



--------------------------------------------------------------------------------

“Person” means an individual, corporation, partnership, association, trust,
limited liability company, joint venture, unincorporated organization or any
other entity or organization, including a government or political subdivision or
an agency or instrumentality thereof.

“Retiring Director” means any director whose term expires at the next annual
meeting of the stockholders of the Company pursuant to the terms of the
Company’s Certificate of Incorporation.

“Vestar” means, collectively, Vestar Capital Partners V, L.P. and Vestar/NMH
Investors, LLC and any investment fund affiliated with Vestar Capital Partners
V, L.P. that at any time acquires Common Stock and executes a counterpart of
this Agreement or otherwise agrees to be bound by this Agreement.

“Voting Securities” means capital stock of the Company entitled to vote
generally in the election of directors.

4. Amendment and Waiver. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

5. Assignment. This Agreement is not assignable to any third party, except that
NMH Investment may assign all or any portion of its rights hereunder to one or
more Affiliates of NMH Investment and/or Vestar and any such Affiliate will be
entitled to the rights granted hereunder, provided that (i) the Company is given
written notice of said transfer or assignment identifying the name of such
Affiliate, (ii) such Affiliate assumes in writing the obligations of NMH
Investment under this Agreement, and (iii) such Affiliate holds Voting
Securities.

6. Benefit of Parties. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
The parties hereto expressly agree that Vestar is intended to be a third party
beneficiary of Sections 1 and 2. Except as otherwise expressly provided herein,
nothing herein contained shall confer or is intended to confer on any third
party or entity that is not a party to this Agreement any rights under this
Agreement.

7. Headings. Headings are for ease of reference only and shall not form a part
of this Agreement.

8. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of Delaware without giving effect to the
principles of conflicts of laws thereof.

 

5



--------------------------------------------------------------------------------

9. Jurisdiction. Any suit, action or proceeding seeking to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
may be brought against any of the parties in any federal court located in the
State of Delaware or any Delaware state court, and each of the parties hereby
consents to the exclusive jurisdiction of such court (and of the appropriate
appellate courts) in any such suit, action or proceeding and waives any
objection to venue laid therein. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, the parties
agree that service of process upon such party at the address referred to in
Section 16, together with written notice of such service to such party, shall be
deemed effective service of process upon such party.

10. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

11. Entire Agreement. This Agreement and any other writing signed by authorized
representatives of each of the parties after the date hereof that specifically
references this Agreement, constitute the entire agreement among the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings and negotiations, both written and oral between the parties with
respect to the subject matter hereof.

12. Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original. This Agreement shall
become effective on the date of the consummation of the Initial Public Offering.
An executed copy or counterpart hereof delivered by facsimile shall be deemed an
original instrument.

13. Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance shall be invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such provisions to other
Persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.

14. Further Assurances. The parties hereto shall execute and deliver such
further instruments and do such further acts and things as may be required to
carry out the intent and purpose of this Agreement.

15. Specific Performance. The parties hereto agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any federal or state court
located in the State of Delaware, in addition to any other remedy to which they
are entitled at law or in equity.

 

6



--------------------------------------------------------------------------------

16. Notices. All notices, requests and other communications to any party or to
the Company shall be in writing (including telecopy or similar writing) and
shall be given,

If to the Company:

Civitas Solutions, Inc.

313 Congress Street, 6th Floor

Boston, MA 02210

Attention: Chief Legal Officer

Facsimile:                     

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, IL 60654

Attention: Sanford E. Perl, P.C. and Mark A. Fennell, P.C.

Facsimile: (312) 862-2200

If to NMH Investment:

c/o Vestar Capital Partners V, L.P.

245 Park Avenue

41st Floor

New York, NY 10167

Attention: Chris A. Durbin, Erin Russell and General Counsel

Facsimile: (212) 808-4922

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, IL 60654

Attention: Sanford E. Perl, P.C. and Mark A. Fennell, P.C.

Facsimile: (312) 862-2200

or to such other address or telecopier number as such party or the Company may
hereafter specify for the purpose by notice to the other parties and the
Company. Each such notice, request or other communication shall be effective
when delivered at the address specified in this Section 16 during regular
business hours.

17. Enforcement. The parties hereto covenant and agree that the disinterested
members of the Board or the disinterested members of any Board committee so
designated by the Board have the right to enforce, waive or take any other
action with respect to this Agreement on behalf of the Company.

*        *        *         *        *

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above-written.

 

CIVITAS SOLUTIONS, INC. By:  

/s/ Bruce F. Nardella

Name:   Bruce F. Nardella Title:   President and CEO NMH INVESTMENT, LLC By:  

/s/ James L. Elrod, Jr.

Name:   James L. Elrod, Jr. Title:   President

Signature Page to Director Nominating Agreement